                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


IAN A. NACKE                                 )
                      Plaintiff,             )
                                             )
v.                                           )      JUDGMENT
                                             )
                                             )      No. 5:18-CV-196-FL
UNITED STATES OF AMERICA                     )
                Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion to remand, defendant’s motion to dismiss for lack of
jurisdiction and failure to state a claim, and plaintiff’s motion for attorney fees and cost.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 29, 2018, and for the reasons set forth more specifically therein, that plaintiff’s motion
to remand is DENIED, plaintiff’s motion for attorney fees and costs is DENIED and defendant’s
motion to dismiss is GRANTED.

This Judgment Filed and Entered on October 29, 2018, and Copies To:
Steven C. Lawrence (via US mail) 153 Shady Lane, Hertford, NC 27944
Rudy E. Renfer (via CM/ECF Notice of Electronic Filing)

October 29, 2018                     PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
